 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    AMY L. GONZALEZ,                                       Case No. 2:18-cv-01246-RFB-GWF
 8                                         Plaintiff,
             v.                                                         ORDER
 9
      JOHN SHUMWAY, et al.,
10
                                        Defendants.
11

12          This matter is before the Court on Bradley T. Austin, Esq.’s Motion to Remove Attorney
13   from Electronic Service List (ECF No. 31), filed on February 5, 2019.
14          Bradley T. Austin, Esq. requests that he be removed from the CM/ECF service list as
15   counsel for Defendant Equifax Information Services, LLC (“Equifax”). Defendant Equifax has
16   been dismissed as a party to this matter. The Court finds good cause to justify granting his
17   withdrawal. Accordingly,
18          IT IS HEREBY ORDERED that Bradley T. Austin, Esq.’s Motion to Remove Attorney
19   from Electronic Service List (ECF No. 31) is granted.
20          IT IS FURTHER ORDERED that the Clerk of the Court shall remove Bradley T. Austin,
21   Esq. from the CM/ECF service list in this case.
22          Dated this 6th day of February, 2019.
23

24
                                                            GEORGE FOLEY, JR.
25                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
